Citation Nr: 0302711	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals, right foot 
injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.

The appeal was previously before the Board in July 2001 and 
September 2002.  The Board in July 2001 remanded the issue of 
service connection for residuals, right foot injury for 
adjudication under the Veterans Claims Assistance Act of 2000 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), (hereafter VCAA).  The issue of service connection for 
residuals, right foot injury was again before the Board in 
September 2002.  At that time, the Board denied service 
connection for a skin disorder and requested further 
development with regard to the foot disability.  The Board 
notes that in its September 2002 decision, it inadvertently 
referred to service connection for residuals, left foot.  The 
correct and only issue currently on appeal is service 
connection for residuals, right foot injury.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.

2.  An injury to the right foot was not shown in service; 
evidence submitted in support of the claim does not establish 
a current disability of residuals, right foot injury.


CONCLUSION OF LAW

Residuals, right foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 011-00.  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The August 1997 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to service connection for residuals of right foot 
injury and explains the particulars of why the evidence fails 
to support a grant.  The May 2002 supplemental SOC and the 
July 2001 Board remand, as well as a September 2001 letter to 
the veteran, advise the veteran of changes in the law due to 
the enactment of the VCAA.  The May 2002 supplemental SOC 
also explains why the evidence of service connection for 
residuals of right foot injury does not meet the rating 
criteria.  The September 2001 letter also advises the veteran 
of how responsibilities for developing the record are to be 
divided between the veteran and the VA.  The veteran was 
scheduled for a travel Board hearing in October 1999 and was 
properly notified in writing in August 1999.  He failed to 
attend the scheduled hearing.  In December 2002, he was 
scheduled to undergo a VA compensation and pension (C&P) 
physical examination and was properly notified in writing, 
but failed to report to the examination.  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (hereafter, the Court) has held that VA's 
duty to assist the veteran is not a one-way street; the 
claimant also has an obligation to assist in the adjudication 
of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has had the opportunity to submit 
evidence and argument in support of his claim.  He has not 
indicated the existence of any outstanding Federal government 
record or any other records that could substantiate his 
claim. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, a combination of manifestations 
is required, sufficient to identify the disease entity, and 
observation is required, sufficient to establish chronicity 
at the time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).




C.  Evidence

Historically, the veteran filed a claim via VA Form 21-526 in 
July 1996.  He indicated a claim for service connection for a 
right foot knife injury involving his big toe and service 
connection for residuals of fractures of the big to third 
toes of the left foot.  The RO denied both service connection 
claims by rating decision dated in November 1996.  The 
veteran filed a Notice of Disagreement in March 1997, 
referring to separate and unrelated injuries to both feet.  
However, in his notice of disagreement, the veteran 
attributed the knife injury to his left foot.  After a SOC, 
the veteran filed a substantive appeal of the issue of 
service connection for a right foot injury.  He did not 
appeal the issue of service connection for residuals of 
lacerations to left first and second toes.

Service medical records reflect that the veteran underwent an 
enlistment physical examination in November 1965.  The report 
of examination indicates that no defects or diagnoses were 
found and the veteran was deemed qualified for enlistment.  
While in service, the veteran presented for treatment of his 
left foot.  He reported that he had dropped a 55-gallon drum 
on the first and second toes of the left foot.  Treatment 
records reveal no complaint or treatment pertaining to the 
right foot.  The report of examination revealed no defects or 
diagnoses pertaining to the feet.  The veteran was found 
qualified for active duty at sea or shore duty and for 
release from active duty.

P. Hospital records from June 1977 are negative for any 
complaint or treatment of the right foot or leg.

M. M. Hospital records from March 1986 show no complaint or 
treatment for the right foot or leg.

Records from private physicians, dated between March 1986 and 
May 1987, reveal no complaint or treatment for the right foot 
or leg.

Records from B. Medical Center, dated in February 1990, show 
that the veteran underwent varicose vein stripping of his 
right leg.  Prior to surgery, physical examination showed 
that the prominent veins were located along the medial aspect 
of the calf directly over Cockett's perforator.  The 
assessment was that the patient did not have significant 
varicosities in the region; this is due to the incompetent 
perforators rather than to the saphenous vein itself.  In 
March 1990, the veteran was observed to be recovering well 
from his varicose vein surgery.
 
VA outpatient records from January 1996 to April 1996 
indicate no complaint or treatment for the right foot.

The veteran underwent a VA C&P general medical examination in 
October 1996.  The medical history, in pertinent part, 
reveals that the veteran stated that his right foot was 
injured and damaged while in service, when a drum fell on it.  
He stated that his right second toe was now abnormal looking, 
appearing like a hammertoe.  He reported that following the 
accident, his toe was taped up, but no X-rays were taken.

Physical examination, in pertinent part, showed that the 
right foot, more specifically, the second toe of the right 
foot is a hammertoe.  The veteran reported that this was due 
to the old injury from the drum falling on his foot.  The toe 
was flexed moderately and he was unable to straighten the toe 
out.  X-rays of the right foot were interpreted to show 
minimal chronic changes with no sign of present fracture, 
dislocation or aggressive lesion of bone.  The pertinent 
diagnoses were 
(1) hammertoe of the right foot, possibly due to the old 
injury involving the drum onto his foot and (2) varicose 
veins of the right lower leg medially. 

VA outpatient records from March 1997 to June 1997 indicate 
no complaint or treatment for the right foot.




II.  Analysis

A review of the records reflects some confusion over what, if 
any, right foot injury the veteran sustained in service.  
When he initially filed his claim in 1996, he alleged a knife 
injury to the right foot.  In this regard, service medical 
records reveal no treatment for a knife injury to either 
foot.  When the VA examined him in October 1996, he reported 
a medical history of sustaining a right foot injury when a 
55-gallon drum fell on it.  Service medical records reveal 
that a 55-gallon drum fell on his left foot, not his right 
foot.  Accordingly, the determination of the VA examiner that 
he could have a hammertoe possibly due to an earlier injury 
of his foot was based on erroneous information provided by 
the veteran and is not probative.  

The veteran asserts that his diagnosis and treatment of 
varicose veins in his right leg is related to service.  There 
is no evidence that the veteran suffered any injury or 
disease of his right lower extremity in service.  Moreover, 
the veteran's contention that his varicose veins are related 
to service is not probative evidence of a medical nexus.  The 
Court has held that a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that the service medical records correctly 
identified and recorded which foot was injured by a 55-gallon 
drum, as the veteran returned three days later for follow-up 
treatment and the medical provider made no correction in the 
record.  Accordingly, the Board concludes that the clear 
weight of the most probative evidence is against the claim.  
In this case, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (2002).




ORDER

Service connection for residuals, right foot injury is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

